DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.

Status of Claims
Claims 2-11 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-11 are directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 2 as the claim that represents the claimed invention for analysis.  Claim 2 recites the limitations of dividing a trade order to different brokers based on percent allocated.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving information such as routing rules, trade orders, net positions; calculating total net position, allocation percentage, target net positions, allocation of trade orders; and sending trade orders to brokers, – specifically, the claim recites 
“receiving… a routing rule… receiving… a trade order message for a trade order including a trade order quantity of a tradeable object for a user… receiving… a first net position of the user at a first broker related to the tradeable object… receiving… a second net position of the user at a second broker related to the tradeable object; calculating… a total net position of the user related to the tradeable object, wherein the total net position includes the first net position of the user at the first broker related to the tradeable object and the second net position of the user at the second broker related to the tradeable object; calculating… a total expected position by adding the total net position to the trade order quantity; calculating… a first allocation percentage based on the routing rule; calculating…  a second allocation percentage based on the routing rule; calculating… a first target net position for the first broker based on the first allocation percentage for the first broker, wherein the first target net position for the first broker is calculated by multiplying the first allocation percentage for the first broker by the total expected position; calculating… a second target net position for the second broker based on the second allocation percentage for the second broker, wherein the second target net position for the second broker is calculated by multiplying the second allocation percentage for the second broker by the total expected position; determining… an allocation of a first portion of the trade order quantity to the first broker based on the first net position of the user at the first broker related to the tradeable object and the first target net position; determining… an allocation of a second portion of the trade order quantity to the second broker based on the second net position of the user at the second broker related to the tradeable object and the second target net position; sending… a first message to a first broker… wherein the first message includes the first portion of the trade order quantity, and… sending… a second message to a second broker… wherein the second message includes the second portion of the trade order quantity,” recites a fundamental economic practice.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The ““an order router”, “routing rules database”, “order router”, “rules generator”, “processor”, “memory”, “order receiver”, “allocator”, and “broker communicator”, in claim 2, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).   This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a processor; a communication device such as an order router, and broker communicator; and a storage unit such as routing rules database, and memory.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 2 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claim 2  and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 2-11 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 101… generalized characterizations such as used and analyzed by the Office Action overlooks specific limitations that confine the claims to a particular useful application… elements associated with the recited allocator and broker communicator allow the claims to dynamically adjust the allocation based on the condition at the brokers which reflects capabilities unknown in previous allocation mechanisms,”
the examiner respectfully disagrees.   The allocation is based on business rules.  The examiner has determined that the elements are “generic computer” components used to carry out an abstract idea that has not been integrated into a practical application.   That is, the new “capabilities” is not based on technical innovation.  At best, it is the result of the implementation of a business process – e.g., sending orders according an allocation rule.

In response to applicant's argument that: 
“the additional claimed elements, when considered as a whole, serves to integrate any alleged judicial exception into a practical application… elements that query first and second brokers to determine, in real time, to determine their status and then prepares an allocation to both first and second brokers that reflects that current status of those brokers.”
the examiner respectfully disagrees.   The quoted steps are purely procedural, being carried out by generic computer components.  They are not sufficient to integrate the abstract idea into a practical application.  See Claim Rejections - 35 USC § 101 above.

In response to applicant's argument that: 
“For example the claimed calculating and determining elements performed by the allocator detail functionality not found in known order routers and/or electronic trading devices. Moreover, the additional functionality is an enhancement to known order routers and/or electronic trading devices,”
the examiner respectfully disagrees.   The 35 USC 101 patent eligibility determination is not a prior art analysis.  For example, if the applicant were to submit claims for a regular table.  It would meet the 35 USC 101 patent eligibility.  But it may not be sufficiently novel to meet the requirements of 35 USC 102 & 103 patent eligibility.  Similarly, if the applicant were to submit claims for a mathematical equation (e.g., for calculating trade order allocations for various brokers) with variables and manipulations that were not used before, it may be sufficiently novel to meet the requirements of 35 USC 102 & 103 patent eligibility.  But it would not meet the 35 USC 101 patent eligibility.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698